In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 15-875V
                                     Filed: August 2, 2018
                                      Not for Publication

***************************************
SHERYL STROM,                                   *
                                                *
      Petitioner,                               *
                                                * Influenza (“flu”) vaccine; adhesive
v.                                              * capsulitis of the left shoulder, complex
                                                * regional pain syndrome type 1,
SECRETARY OF HEALTH                             * supraspinatus, infraspinatus, subscapularis
AND HUMAN SERVICES,                             * tendinosis, subacromial subdeltoid bursitis
                                                *
      Respondent.                               *
***************************************
Maximillian J. Muller, Dresher, PA, for petitioner.
Glenn A. MacLeod, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

        On August 13, 2015, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10–34 (2012), alleging that influenza (“flu”) vaccine administered
October 17, 2014 caused her multiple left shoulder injuries whose onset was on or about October
17, 2014. These injuries are adhesive capsulitis of the left shoulder, complex regional pain
syndrome type 1, supraspinatus, infraspinatus, subscapularis tendinosis, and subacromial
subdeltoid bursitis. Petitioner further alleges that she experienced the residual effects of these
injuries for more than six months.
1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document’s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
        On August 2, 2018, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Respondent denies that flu vaccine caused
petitioner to suffer adhesive capsulitis of the left shoulder, complex regional pain syndrome type
1, supraspinatus, infraspinatus, subscapularis tendinosis, and subacromial subdeltoid bursitis or
any other injury. Nonetheless, the parties agreed to resolve this case informally.

        The undersigned finds the terms of the stipulation to be reasonable, hereby adopts the
parties’ said stipulation, attached hereto, and awards compensation in the amount and on the
terms set forth therein. Pursuant to the stipulation, the undersigned awards the following vaccine
compensation payment:

                A lump sum payment of $100,000.00 in the form of a check made
                payable to petitioner, Sheryl Strom. This amount represents
                compensation for all elements of damage available under 42
                U.S.C. § 300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the
undersigned directs the Clerk of Court to enter judgment herewith. 2


IT IS SO ORDERED.

Dated: August 2, 2018                                                  s/ Laura D. Millman
                                                                          Laura D. Millman
                                                                           Special Master




        2
          Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either
separately or jointly, filing a notice renouncing the right to seek review.
                                                    2